 
Exhibit 10.2
 
[trigacquis001.jpg]
 
NOTE PURCHASE AGREEMENT
 
This Note Purchase Agreement (this “Agreement”) is made and entered as of April
___, 2012 by and between the TRIG Acquisition 1, Inc., a Nevada publicly held
corporation (“TRIG” or the “Company”), and _______________________ (“Buyer”),
with reference to the following facts:
 
A.           The Company was incorporated in the State of Nevada on December 31,
2009 as GSP-1, Inc. The Company was formed as a vehicle to pursue a business
combination. On April 3, 2012 entered into a Memorandum of Understanding (“MOU”)
with the Grilled Cheese Truck, Inc. (“GCT”), a privately held California
corporation.  Pursuant to the terms of the MOU, GCT and the Company will merge
on completion of a $2,000,000 private placement (the “Private Placement”)
pursuant to an Alternative Public Offering (the “APO”). Additional conditions
include completion of due diligence, certified audits by a PCAOB auditor, the
purchase of the minority shareholder’s shares.


B.           The Company is offering for sale secured notes in the aggregate
principal amount of up to $300,000 to provide working capital and certain other
costs and expenses (the “Offering”).
 
C.           On the terms and subject to the conditions of this Agreement, Buyer
is willing to purchase a Note.
 
NOW THEREFORE, with reference to the foregoing facts, the Company and Buyer
agree as follows:
 
1.             Agreement to Purchase and Sell Note; Closing.
 
1.1           The Company hereby agrees to issue and sell to Buyer, and Buyer
hereby agrees to purchase from the Company, a Note in the principal amount of
$___________ (the “Note,” and collectively with the other secured notes issued
and sold in the Offering, the “Notes”).  The purchase price for the Note is the
principal amount of the Note.  The Note shall be in the form of Exhibit A to
this Agreement, completed with the date of issuance and principal amount.
 
1.2           Within two business days from the date hereof, Buyer shall wire
transfer an amount equal to the purchase price for the Note to TRIG.  If the
Buyer fails to make such wire transfer within such two-day period, in addition
to any other rights and remedies the Company may have, it may terminate this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
1.3           The Closing shall take place on the date and time specified by the
Company.  At the Closing the Company shall issue the Note to Buyer.
 
2.             Definitions
 
For purposes of this Agreement, the following terms shall have the meanings set
forth below:
 
“Payment Shares” shall mean the shares of the Common Stock of TRIG delivered to
Buyer to pay the Note, as provided in the Note.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Transfer” shall mean sell, assign, transfer, pledge, grant a security interest
in, or otherwise dispose of, with or without consideration.
 
3.             Representations and Warranties of the Company
 
The Company represents and warrants to the Buyer that:
 
3.1           The Company is a public company duly organized, validly existing
and in good standing under the laws of Nevada and has all requisite power and
authority to own, lease and operate its properties and assets and to carry on
its business as now being conducted and as proposed to be conducted.
 
3.2           This Agreement has been duly executed and delivered by the Company
and constitutes a valid and legally binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to the
effect of bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws relating to or  affecting creditors' rights
generally, or the availability of equitable remedies.
 
3.3           Upon execution and delivery at the Closing, the Note will be duly
executed and delivered by the Company and will constitute a valid and legally
binding obligation of the Company enforceable against the Company in accordance
with its terms, subject to the effect of bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and other similar laws relating to or
affecting creditors' rights generally, or the availability of equitable
remedies.
 
3.4           The execution and delivery of this Agreement and the Note do not
and will not conflict with, result in a breach of any provision of, or
constitute a default (or an event which would constitute a default upon the
giving of any required notice or upon a lapse of time) under the Company’s
organizational documents or the provisions of any agreement, contract or
administrative order, consent decree or other instrument to which the Company is
a party.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
3.5           There is no pending or, to the knowledge of the Company,
threatened litigation to which the Company is a party and the Company is not
subject to any judgment, order, writ, injunction, decree or regulatory directive
or agreement.
 
3.6           The Company has no debt and as of the Closing, except for the
Notes, will have no debt.
 
3.7           At the Closing, the Company will own the Shares, and the Shares
will be free of any liens, claims and encumbrances except for the security
interest in favor of the holders of the Notes and restrictions on transfer under
applicable securities laws.
 
4.             Representations, Warranties and Agreements of Buyer
 
Buyer represents and warrants to, and agrees with, the Company as follows:
 
4.1           Buyer will acquire the Note and the Payment Shares for Buyer’s own
account, for investment purposes only.
 
4.2           Buyer understands that an investment in the Note and the Payment
Shares involves a high degree of risk, and Buyer represents that it has the
financial ability to bear the economic risk of such investment, including a
complete loss of such investment.
 
4.3           Buyer understands that the Company has recently been formed, has
no assets and will have no source of payment of the Notes other than the Shares
or proceeds from the sale of the Shares.
 
4.4           Buyer is an “accredited investor” as that term is defined in
Rule 501(a) under Regulation D promulgated pursuant to the Securities Act, and
the statements and representations in the accredited investor certification
attached as Exhibit B are true and correct;
 
4.5           Buyer understands that neither the Note nor the Payment Shares
have been or will be registered under the Securities Act or under any state
securities laws, and they will be “restricted securities” within the meaning of
Rule 144 under the Securities Act.
 
4.6           Buyer believes that he or she has received all the information
Buyer considers necessary or appropriate for deciding whether to purchase the
Note, including information regarding the Company, and Buyer has had an
opportunity to ask questions and receive answers from the Company and its
officers and directors regarding the business, prospects and financial condition
of the Company.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
4.7           Buyer agrees not to Transfer the Note or the Payment Shares except
pursuant to an effective registration statement under the Securities Act or an
exemption from registration.  As a further condition to any such Transfer,
except in the event that such Transfer is made pursuant to an effective
registration statement under the Securities Act, if in the reasonable opinion of
counsel to the Company any Transfer of the Shares by the contemplated transferee
thereof would not be exempt from the registration and prospectus delivery
requirements of the Securities Act, the Company, as the case may be, may require
the contemplated transferee to furnish the Company, as applicable, with an
investment letter setting forth such information and agreements as may be
reasonable requested by the Company to ensure compliance by such transferee with
the Securities Act.
 
4.8           The Company may place a legend or legends on the Note to reflect
the restrictions on transfer under applicable law and this Agreement.
 
4.9           Buyer understands that as a condition to the receipt of the
Payment Shares, the Company may require Buyer to execute and deliver an
investment letter containing representations, warranties and agreements similar
to those made in this Section 4 so that the Company can permit the Transfer of
the Payment Shares from the Company to Buyer without registration under the
Securities Act, and Buyer agrees to provide such investment letter to the
Company.
 
5.             Miscellaneous
 
5.1           Notices.  All notices, requests, demands and other communications
(collectively, “Notices”) given pursuant to this Agreement shall be in writing,
and shall be delivered by personal service, courier, facsimile transmission or
by United States first class, registered or certified mail, postage prepaid,
addressed to the party at the address set forth on the signature page to this
Agreement.  Any Notice, other than a Notice sent by registered or certified
mail, shall be effective when received; a Notice sent by registered or certified
mail, postage prepaid return receipt requested, shall be effective on the
earlier of when received or the fifth day following deposit in the United States
mails.  Any party may from time to time change its address for further Notices
hereunder by giving notice to the other party in the manner prescribed in this
Section.
 
5.2           Entire Agreement.  This Agreement contains the sole and entire
agreement and understanding of the parties with respect to the entire subject
matter of this Agreement, and any and all prior discussions, negotiations,
commitments and understandings, whether oral or otherwise, related to the
subject matter of this Agreement are hereby merged herein.
 
5.3           Successors.  This Agreement shall be binding upon and inure to the
benefit of the parties to this Agreement and their respective successors, heirs
and personal representatives.
 
5.4           Waiver and Amendment.  No provision of this Agreement may be
waived unless in writing signed by all the parties to this Agreement, and waiver
of any one provision of this Agreement shall not be deemed to be a waiver of any
other provision.  This Agreement may be amended only by a written agreement
executed by all of the parties to this Agreement.
 
5.5           Governing Law.  This Agreement shall be construed in accordance
with the laws of the State of Nevada without giving effect to the principles of
conflicts of law thereof.
 
5.6           Captions.  The various captions of this Agreement are for
reference only and shall not be considered or referred to in resolving questions
of interpretation of this Agreement.
 
5.7           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by email delivery of a “pdf” format data
file, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “pdf” signature page were an original
thereof.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Buyer have duly executed this Note
Purchase Agreement as of the day and year first above written.
 
TRIG Acquisition 1, Inc.
   
Buyer
              By:                  
Signature
   
 
   
 
  Its:                  
Printed
 

 
 
- 5 -

--------------------------------------------------------------------------------

 
EXHIBIT A
 
TRIG Acquisition 1, Inc.
 
Accredited Investor Certification
 
(Initial the appropriate boxes)
 
The Purchaser represents and warrants that it, he or she is an “accredited
investor” based upon the satisfaction of one or more of the following criteria
(see certain definitions below):
 
1.
 

--------------------------------------------------------------------------------

he or she is a natural person who has a net worth (see definition below) or
joint net worth with his or her spouse in excess of $1,000,000 at the time of
his or her purchase; or
2.
 

--------------------------------------------------------------------------------

 
he or she is a natural person who had an individual income in excess of $200,000
in each of the two most recent years or a joint income with his or her spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year: or
3.
 

--------------------------------------------------------------------------------

it is either (a) a bank as defined in Section 3(a)( 2) of the Securities Act or
a savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in its individual or fiduciary
capacity, (b) a broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, (c) an insurance company as defined in Section
2(13) of the Securities Act (d) an investment company registered under the
Investment Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of such act (e) a small business investment company licensed by
the United States Small Business Administration under Section 301(c) or (d) of
the Small Business investment Act of 1958, (f) a plan established and maintained
by a state or its political subdivisions or any agency or instrumentality of a
state or its political subdivisions for the benefit of its employees, if such
plan has total assets in excess of $5,000,000 or (g) an employee benefit plan
within the meaning Title I of the Employee Retirement Income Security Act of
1974, if the investment decision is made by a plan fiduciary as defined in
Section 3(21) of such act which plan fiduciary is a bank, savings and loan
association an insurance company or a registered investment advisor, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons who
otherwise meet these suitability standards; or
4.
 

--------------------------------------------------------------------------------

it is a private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940; or
5.
 

--------------------------------------------------------------------------------

it is an organization described in Section 501(c)(3)of the Internal Revenue Code
of 1986, as amended, a corporation, a Massachusetts or similar business trust or
a partnership not formed for the specific purpose of acquiring the Shares
offered hereby, with total assets in excess of $5,000,000; or

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
6.
 

--------------------------------------------------------------------------------

 
it is a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Shares, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that he or she is capable of evaluating the merits and risks of
the prospective investment; or
7.
 

--------------------------------------------------------------------------------

it is a corporation, partnership or other entity (see below), and each and every
equity owner of such entity initials a separate Accredited Investor
Certification pursuant to which it, he or she certifies that it, he or she meets
the qualifications set forth in either (1), (2), (3), (4), (5) or (6) above.



As used in (1) above, the term “net worth” means the excess of total assets over
total liabilities excluding from this calculation the value of such individual’s
primary residence and the amount of any indebtedness secured by that primary
residence (up to the fair value of the residence); the amount of any
indebtedness secured by such individual’s primary residence in excess of the
fair value of the residence must be included in total liabilities.
 
In determining income, an investor should add to his or her adjusted gross
income any amounts attributable to tax-exempt income received, losses claimed as
a limited partner in any limited partnership deductions claimed for depletion
contributions to an IRA or Keogh retirement plan, alimony payments and any
amount by which income from long-term capital gains has been reduced in arriving
at adjusted gross income.
 
As used in (7) above, the term “entity” includes:
 
■  
an IRA whose equity owner is an accredited investor under (1), (2), (3), (4),
(5) or (6) above;

 
■  
a revocable trust (also commonly known as family or living trust) established to
facilitate the distribution of the estate of the settlors (grantors), provided
that (A) such trust may be revoked or amended at any time by the settlors
(grantors); (B) all tax benefits of investments made by such trust pass through
to the settlors (grantors) individually; and (C) all the settlors (grantors) are
accredited investors under (1), (2), (3), (4), (5) or (6) above; and

 
■  
an employee benefit plan within the meaning of ERISA which is self directed and
provides for segregated accounts and with respect to which investment decisions
are being made by a plan participant who is an accredited investor under (1),
(2), (3), (4), (5) or (6) above.

 
 
       
 
   
 
           
 
   
PRINT NAME
 

 
 
- 7 -

--------------------------------------------------------------------------------